     Case 1:17-cv-06221-KPF Document 419
                                     415 Filed 03/29/21
                                               02/23/21 Page 1 of 57




                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK


   IOWA PUBLIC EMPLOYEES’
   RETIREMENT SYSTEM, et al.,              No. 17-cv-6221 (KPF)

           Plaintiffs,

                            v.

   BANK OF AMERICA CORPORATION,
   et al.,

           Defendants.



      MEMORANDUM OF LAW IN SUPPORT OF CLASS PLAINTIFFS’
MOTION FOR CLASS CERTIFICATION AND APPOINTMENT OF CLASS COUNSEL
           Case 1:17-cv-06221-KPF Document 419
                                           415 Filed 03/29/21
                                                     02/23/21 Page 2 of 57




                                                   TABLE OF CONTENTS
                                                                                                                                         Page

PRELIMINARY STATEMENT .....................................................................................................1
BACKGROUND ON U.S. STOCK LOAN MARKET ..................................................................9
ARGUMENT.................................................................................................................................11
I.        PLAINTIFFS SATISFY RULE 23(A)’S REQUIREMENTS...........................................11
          A.         Numerosity.............................................................................................................12
          B.         Commonality..........................................................................................................12
          C.         Typicality ...............................................................................................................12
          D.         Adequacy ...............................................................................................................14
II.       THE PROPOSED CLASS SATISFIES RULE 23(B)(3) ..................................................16
          A.         Common Questions Of Law And Fact Predominate .............................................16
                     1.         Common Evidence Of Defendants’ Liability Will Predominate...............16
                                (a)        Common Evidence Of The Conspiracy’s Origins .........................17
                                (b)        Common Evidence Of Defendants’ Conspiracy To Block
                                           And Boycott Disintermediation Threats ........................................20
                                           (i)        AQS....................................................................................22
                                           (ii)       SL-x....................................................................................25
                                           (iii)      Data Explorers ...................................................................27
                                (c)        Common Evidence Of Defendants’ Continuing Efforts To
                                           Preserve A Bilateral Trading Model ..............................................30
                     2.         Plaintiffs Are Capable Of Proving Class-Wide Impact At Trial ...............34
                     3.         Common Evidence Provides A Reliable Model Of Damages ...................42
                                (a)        The Model Provides A Robust Estimate Of Class Damages.........42
                                (b)        The Model Excludes Trades That Are Not In The Class...............46
                                (c)        Plaintiffs Are Capable Of Calculating Individual Class
                                           Members’ Damages .......................................................................48
          B.         Resolving The Dispute As A Class Action Is Superior To Any Alternative.........49
III.      THE COURT SHOULD APPOINT QUINN EMANUEL AND COHEN
          MILSTEIN AS CO-LEAD COUNSEL.............................................................................50
CONCLUSION..............................................................................................................................50




                                                                       i
           Case 1:17-cv-06221-KPF Document 419
                                           415 Filed 03/29/21
                                                     02/23/21 Page 3 of 57




                                              TABLE OF AUTHORITIES

                                                                                                                                 Page
                                                                Cases

Allianz Glob. Inv’rs GmbH v. Bank of Am. Corp.,
   463 F. Supp. 3d 409 (S.D.N.Y. 2020)...................................................................................... 48

Amchem Products, Inc. v. Windsor,
  521 U.S. 591 (1997)..................................................................................................... 12, 16, 49

Amgen, Inc. v. Conn. Ret. Plans & Tr. Funds,
  568 U.S. 455 (2013)............................................................................................................. 1, 11

Casale v. Kelly,
  257 F.R.D. 396 (S.D.N.Y. 2009) ....................................................................................... 14, 15

Chan Ah Wah v. HSBC N. Am. Holdings Inc.,
  2017 WL 2417854 (S.D.N.Y. June 5, 2017) ........................................................................... 47

Dial Corp. v. News Corp.,
   314 F.R.D. 108 (S.D.N.Y. 2015) ................................................................................. 35, 42, 49

Hart v. Rick’s Cabaret Int’l, Inc.,
  60 F. Supp. 3d 447 (S.D.N.Y. 2014)........................................................................................ 48

Hawaii v. Standard Oil Co.,
  405 U.S. 251 (1972)................................................................................................................. 49

Hickory Sec. Ltd. v. Repub. of Arg.,
   493 F. App’x 156 (2d Cir. 2012) ............................................................................................. 44

In re Air Cargo Shipping Servs. Antitrust Litig.,
   2014 WL 7882100 (E.D.N.Y. Oct. 15, 2014).............................................................. 17, 35, 50

In re Am. Int’l Grp., Inc. Sec. Litig.,
   689 F.3d 229 (2d Cir. 2012)..................................................................................................... 16

In re Amla Litig.,
   282 F. Supp. 3d 751 (S.D.N.Y. 2017)...................................................................................... 16

In re Auction Houses Antitrust Litig.,
   193 F.R.D. 162 (S.D.N.Y. 2000) ............................................................................................. 15

In re Chicago Bridge & Iron Co. N.V. Sec. Litig.,
   2020 WL 1329354 (S.D.N.Y. Mar. 23, 2020) ......................................................................... 11

In re Currency Conversion Fee Antitrust Litig.,
   264 F.R.D. 100 (S.D.N.Y. 2010) ............................................................................................. 16


                                                                   ii
           Case 1:17-cv-06221-KPF Document 419
                                           415 Filed 03/29/21
                                                     02/23/21 Page 4 of 57




In re Digital Music Antitrust Litig.,
   321 F.R.D. 64 (S.D.N.Y. 2017) ............................................................................................... 12

In re Domestic Drywall Antitrust Litig.,
   322 F.R.D. 188 (E.D. Pa. 2017)............................................................................................... 49

In re DRAM Antitrust Litig.,
   2006 WL 1530166 at *7 (N.D. Cal. June 5, 2006) .................................................................. 34

In re Elec. Books Antitrust Litig.,
   2014 WL 1282293 (S.D.N.Y. Mar. 28, 2014) ......................................................................... 45

In re High-Tech Emp. Antitrust Litig.,
   985 F. Supp. 2d 1167 (N.D. Cal. 2013) ................................................................................... 17

In re Literary Works in Elec. Databases Copyright Litig.,
   654 F.3d 242 (2d Cir. 2011)..................................................................................................... 14

In re Magnetic Audiotape Antitrust Litig.,
   2001 WL 619305 (S.D.N.Y. June 6, 2001) ............................................................................. 35

In re Namenda Direct Purchaser Antitrust Litig.,
   331 F. Supp. 3d 152 (S.D.N.Y. 2018)...................................................................................... 41

In re NASDAQ Mkt.-Makers Antitrust Litig.,
   169 F.R.D. 493 (S.D.N.Y. 1996) ....................................................................................... 14, 15

In re NYSE Specialists Sec. Litig.,
   260 F.R.D. 55 (S.D.N.Y. 2009) ............................................................................................... 15

In re Petrobras Sec.,
   862 F.3d 250 (2d Cir. 2017)..................................................................................................... 12

In re Restasis (Cyclosporine Ophthalmic Emulsion) Antitrust Litig.,
   335 F.R.D. 1 (E.D.N.Y. 2020) ........................................................................................... 38, 44

In re Static Random Access Memory (SRAM) Antitrust Litig.,
   2010 WL 5477313 (N.D. Cal. Dec. 31, 2010)......................................................................... 48

In re Vitamin C Antitrust Litig.,
   904 F. Supp. 2d 310 (E.D.N.Y. 2012) ..................................................................................... 47

In re: Credit Default Swaps Antitrust Litig.,
   13-MD-2476 (April 15, 2016) ................................................................................................. 49

Iowa Pub. Emps.’ Ret. Sys. v. Merrill Lynch, Pierce, Fenner & Smith Inc.,
   340 F. Supp. 3d 285 (S.D.N.Y. 2018)...................................................................................... 21




                                                                 iii
            Case 1:17-cv-06221-KPF Document 419
                                            415 Filed 03/29/21
                                                      02/23/21 Page 5 of 57




J. Truett Payne Co. v. Chrysler Motors Corp.,
    451 U.S. 557 (1981)................................................................................................................. 45

Johnson v. Nextel Commc’ns Inc.,
   780 F.3d 128 (2d Cir. 2015)..................................................................................................... 11

Klor’s, Inc. v. Broadway-Hale Stores, Inc.,
   359 U.S. 207 (1959)............................................................................................................. 4, 22

Marisol A. v. Giuliani,
  126 F.3d 372 (2d Cir. 1997)..................................................................................................... 12

Meredith Corp. v. SESAC LLC,
  87 F. Supp. 3d 650 (S.D.N.Y. 2015)........................................................................................ 16

New York v. Hendrickson Bros., Inc.,
  840 F.2d 1065 (2d Cir. 1988)................................................................................................... 42

Pa. Pub. Sch. Emps.’ Ret. Sys. v. Morgan Stanley & Co.,
   772 F.3d 111 (2d Cir. 2014)..................................................................................................... 12

Ramirez v. Riverbay Corp.,
  39 F. Supp. 3d 354 (S.D.N.Y. 2014)........................................................................................ 15

Roach v. T.L. Cannon Corp.,
  778 F.3d 401 (2d Cir. 2015)..................................................................................................... 16

Robidoux v. Celani,
  987 F.2d 931 (2d Cir. 1993)..................................................................................................... 12

Sumitomo Copper Litig. v. Credit Lyonnais Rouse, Ltd.,
  262 F.3d 134 (2d Cir. 2001)..................................................................................................... 15

Sykes v. Mel Harris & Assocs., LLC,
   285 F.R.D. 279 (S.D.N.Y. 2012) ............................................................................................. 12

Sykes v. Mel S. Harris & Assocs. LLC,
   780 F.3d 70 (2d Cir. 2015)....................................................................................................... 14

Wal-Mart Stores, Inc. v. Dukes,
  564 U.S. 338 (2011)........................................................................................................... 11, 12

Zenith Radio Corp. v. Hazeltine Research, Inc.,
   395 U.S. 100 (1969)................................................................................................................. 35

                                                                  Statutes

15 U.S.C. § 6a ............................................................................................................................... 47



                                                                       iv
            Case 1:17-cv-06221-KPF Document 415
                                            419 Filed 02/23/21
                                                      03/29/21 Page 6 of 57




                                                                 Rules

Fed. R. Civ. P. 23................................................................................................................... passim

                                                               Treatises

6 NEWBERG ON CLASS ACTIONS, § 20 (5th ed. 2019) ............................................................ 16

                                                    Additional Authorities

Fed Proposes New Capital Rules for Banks, New York Times (Dec. 20, 2011)......................... 30




                                                                     v
        Case 1:17-cv-06221-KPF Document 419
                                        415 Filed 03/29/21
                                                  02/23/21 Page 7 of 57




                                PRELIMINARY STATEMENT

       Plaintiffs Iowa Public Employees’ Retirement System, Los Angeles County Employees

Retirement Association, Orange County Employees Retirement System, Sonoma County

Employees’ Retirement Association, and Torus Capital, LLC, allege that the dominant banks in

the U.S. stock loan market conspired to block and boycott new offerings that would have

increased competition and improved the efficiency and transparency of the market as a whole.

Trial will focus on Defendants’ conspiracy and its market-wide effects—and it will be dominated

by issues and evidence common to all class members. Because a class action is the method “best

suited to adjudication of the controversy fairly and efficiently,” Amgen, Inc. v. Conn. Ret. Plans

& Tr. Funds, 568 U.S. 455, 460 (2013), Plaintiffs respectfully move for class certification.

       Stock lending is supposed to be the “oil in the efficient market machine.”1 But the U.S.

stock loan market “

                                  .”2 This opaque over-the-counter (“OTC”) market is dominated

by a handful of large dealer banks—the Prime Broker Defendants3—who have lodged

themselves as permanent market intermediaries. Borrowers and lenders of stock cannot meet for

a transaction (either directly or through agents) in a central marketplace. Rather, for stock

lending to occur, the beneficial owner of the stock must lend it to a prime broker in one

“bilateral” transaction, with the prime broker then lending it to the borrower in a separate

“bilateral” transaction. This “bilateral” market structure is inefficient for borrowers and lenders.



1
   Ex. 1 (Quadriserv Comment Letter) at 6. In this memorandum, “Ex. __” refers to the exhibits
attached to the Declarations of Daniel L. Brockett and Michael P. Eisenkraft filed herewith.
2
   Ex. 2 (                                ) at ’962.
3
   The Prime Broker Defendants are Bank of America Merrill Lynch, Goldman Sachs, Morgan
Stanley, Credit Suisse, JPMorgan, and UBS, including affiliates named in the Amended
Complaint (ECF No. 73) that have not been voluntarily dismissed (see ECF No. 105).


                                                 1
         Case 1:17-cv-06221-KPF Document 419
                                         415 Filed 03/29/21
                                                   02/23/21 Page 8 of 57




But the Prime Broker Defendants profit from this inefficiency, because prime brokers enjoy a

privileged middle-man position that allows them to take a large cut of every stock loan trade.

        There is no good reason why this inefficient market structure has persisted. Technology

has long existed that would allow stock borrowers and lenders to transact more efficiently.

Electronic platforms making it easy for users to find and execute the best available prices are

widespread across the economy, including in many financial markets. Numerous studies show

that such platforms reduce search costs and lead to more competitive prices. But all efforts to

introduce such platforms to the U.S. stock loan market have failed. And the evidence in this case

explains why: Defendants conspired to block them.

        The Prime Broker Defendants are some of the world’s largest banks, and they are direct

competitors in the stock loan market. Yet the evidence shows that these competitors met

regularly to discuss new entrants into the market who posed threats to their privileged status as

market intermediaries. And the evidence further shows that they agreed to boycott those entrants

to eliminate those threats. The Prime Broker Defendants also conspired to prevent new trading

platforms from being able to clear transactions through a central credit counterparty (“CCP”), a

transaction structure that facilitates multilateral trading. And they worked together to ensure that

any changes to the market would be ones they controlled.

        A central tool of the Prime Broker Defendants’ conspiracy was EquiLend, an industry

“utility” they created and jointly control. Since forming EquiLend in 2001, the Prime Broker




-
Defendants have used it to oppose any threat to their market dominance. In the words of

            “                            ” and serves as one of the “                       ”4




4
    Ex. 3 (2008.1.28                                  ) at ’454 (Sheet 3).


                                                 2
         Case 1:17-cv-06221-KPF Document 419
                                         415 Filed 03/29/21
                                                   02/23/21 Page 9 of 57




        More specifically, the Prime Broker Defendants formed EquiLend to combat the threat of

“                  ”—a term they used to refer to new offerings that might eliminate their role as

toll-collecting intermediaries in stock lending’s antiquated and opaque bilateral market structure.

Indeed, a slide-deck prepared for a meeting of the EquiLend board of directors answers the

question, “                             ” with the following: “

                                            ”5 This purpose was unlawful. The antitrust laws do

not allow entrenched competitors to conspire to protect themselves from competitive threats.

        The 2008 financial crisis increased the “                        ” risk for the Prime Broker

Defendants. Regulators began to push for central clearing in a number of financial markets in

order to remove systemic risk. The Prime Broker Defendants feared that, if central clearing were

adopted in the stock loan market, centralized or multilateral trading platforms would swiftly

follow. Such platforms would “                   ” the Prime Broker Defendants, because the

platforms would allow beneficial owners to lend stock to borrowers in a single transaction rather




                                                                                                  -
than forcing each to transact separately with a toll-collecting prime broker.

        The Prime Broker Defendants swiftly mobilized through EquiLend. In early 2009,

                                                                                          The Prime

Broker Defendants then                    which they controlled, to oppose central clearing. At a

June 17, 2009 meeting of the                              for example,




                                                        On June 22, 2009,




5
    Ex. 4 (2015.12.2                            ) at ’681.


                                                    3
        Case 1:17-cv-06221-KPF Document 419
                                        415 Filed 03/29/21
                                                  02/23/21 Page 10 of 57




                                                            The board even agreed on how to police

this boycott, expressly providing that “

                                                                                       ”6

        An “MTF/CCP” is a multilateral trading facility that connects to a CCP so it can operate

like an anonymous exchange. It is, in other words, precisely the type of trading platform the

Prime Broker Defendants feared would “                       ” them. Their agreement to this

“
    -      ” that no “      ” (that is, no individual bank) would “                     ” with any

multilateral trading platform linked to central clearing is per se unlawful. See Klor’s, Inc. v.

Broadway-Hale Stores, Inc., 359 U.S. 207, 212 (1959) (“Group boycotts, or concerted refusals

by traders to deal with other traders, have long been held to be in the forbidden category.”).

        The Prime Broker Defendants’ pledge to confess to each other

                               is also classic cartel behavior. Indeed, Defendant

                         admitted at his deposition that, at this June 2009 meeting,



                                      7
                                          Competitors are supposed to make independent decisions

about what new entrants to support or not to support. They are not permitted to coordinate these

decisions with each other. This was a group boycott, plain and simple.

        Quadriserv was one of the new entrants that Defendants agreed to boycott. In early 2009,

Quadriserv had launched AQS, a centralized platform for stock loan transactions connected to a

CCP. When the Prime Broker Defendants agreed not to become involved with any MTF/CCP,

they had AQS in mind. The Prime Broker Defendants repeatedly discussed AQS, and agreed not


6


7
    Ex. 5 (2009.6.22

    Ex. 7 (
                ) at ’329-30.
                                               ) at ’776; see also Ex. 6 (2009.6.22

                    Tr.) at 111:15-116:14 (emphasis added).
                                                                                            -
                                                     4
        Case 1:17-cv-06221-KPF Document 419
                                        415 Filed 03/29/21
                                                  02/23/21 Page 11 of 57




to support it. They also conspired to make sure no one else would either. Thus, when AQS

announced in early 2010




-      This is just one example of the strong-arm tactics employed by the Prime Broker

Defendants—tactics that are further hallmarks of cartel behavior.

        The Prime Broker Defendants engaged in similar tactics to head off the threats posed by

other potential new entrants as well. They boycotted SL-x, which launched a trading platform

that would have improved efficiency and price transparency across the market, and Data

Explorers, which the Prime Broker Defendants feared might launch a data offering that would

allow borrowers to see the mark-ups prime brokers charging.

        While the Prime Brokers were busy shutting down threats to their market dominance,

regulators continued to push for market reforms. By 2014, those reforms (especially one known

as Basel III) made it highly likely that central clearing would finally take root in the stock loan

market. But the Prime Broker Defendants used their cartel to make sure that central clearing

would happen only in a way that would preserve the bilateral market structure. At a March 2015

meeting of the



The first of these                 was crystal clear: “                                       ”8 As

one board member admitted at his deposition, the Prime Broker Defendants agreed to this


8
    Ex. 8 (2015.3.18                                           ) at ’885.


                                                  5
        Case 1:17-cv-06221-KPF
        Case 1:17-cv-06221-KPF Document
                               Document 419
                                        415 Filed
                                            Filed 03/29/21
                                                  02/23/21 Page
                                                           Page 12
                                                                12 of
                                                                   of 57
                                                                      57




principle to '

                                  " He further admitted that "
                                                                           ,9
-       ,, this agreement was mean t to combat, and '

        As a result of Defendants' conspiracy, now revealed in black and white, the Prime Broker

Defendants have maintained the bilateral model for bon owing and lending stock in the United

States. No multilateral trading platfonn has been able to enter and smv ive. AQS, SL-x, and

other trading platfonns failed, and Data Explorers did not release the data offering the Prime

Broker Defendants opposed. Stock bon owers and lenders remain trapped in an inefficient and

opaque market, and the Prime Broker Defendants are cemented as pe1manent intennediaries who

take a highly profitable cut on eve1y trade in which they engage. Class ce1iification should be

gran ted because all of this evidence of Defendants' conspiracy- the central issue in the case-is

conunon to all class members.

        Class certification is also wananted because Plaintiffs are capable of proving that

Defendants' conspiracy imposed class-wide impact. Simply put, it is well known that the

transition of a financial market from an OTC market to one with multilateral trading has market-

wide benefits, and so basic economics provides that Defendan ts ' conspiracy to block this from

happening imposed market-wide hanns.

        To prove impact at trial, Plaintiffs will offer the testimony of Haoxiang Zhu, a Professor

of Management and Finance at the MIT Sloan School, and a leading expert on financial market

structure. For the reasons explained in his report, Professor Zhu concludes that all or nearly all




                                                 6
       Case 1:17-cv-06221-KPF Document 415
                                       419 Filed 02/23/21
                                                 03/29/21 Page 13 of 57




class members were harmed because the alleged conspiracy blocked multilateral trading

platforms that would have benefited the class by no later than January 1, 2012. Professor Zhu

explains that Defendants’ conspiracy imposed higher search costs on class members, and

demonstrates through the application of an economic model from his independent research that

the conspiracy caused class members to pay higher costs as borrowers and receive lower

revenues as lenders. Professor Zhu’s conclusion of class-wide impact is also supported by his

analysis of empirical evidence from other markets that moved from an opaque OTC market to

transparent multilateral trading, and by contemporaneous analyses of the stock loan market

conducted by the Prime Broker Defendants themselves.

       Plaintiffs are also capable of proving class-wide damages. Here, Plaintiffs offer the work

of two other leading market structure experts, Paul Asquith, a Professor of Finance at the MIT

Sloan School of Management, and Parag Pathak, a Professor of Economics at MIT and the 2018

recipient of the John Bates Clark Medal as the best American economist under age 40. In their

joint report, these economists explain that they have developed an economic model that uses

generally applicable, formulaic approaches to estimate the damages suffered by the class.

       Accordingly, Plaintiffs seek class certification under Rule 23(b)(3) of those harmed by

Defendants’ conspiracy to block competition in the U.S. stock loan market, defined as follows:

       All persons and entities who, directly or through an agent, entered into at least 100 U.S.
       Stock Loan Transactions as a borrower from the prime brokerage businesses of the U.S.-
       based entities of the Prime Broker Defendants, or at least 100 U.S. Stock Loan




                                                7
       Case 1:17-cv-06221-KPF Document 419
                                       415 Filed 03/29/21
                                                 02/23/21 Page 14 of 57




       Transactions10 as a lender of Hard-to-Borrow stock11 to the U.S.-based entities of the
       Prime Broker Defendants, from January 1, 2012, until February 22, 2021 (the “Class
       Period”).

This class has two management subclasses under Federal Rule of Civil Procedure 23(d):

       The “End-User Subclass”: All persons and entities within the class who, directly or
       through an agent, entered into at least 100 U.S. Stock Loan Transactions as a borrower
       from the prime brokerage businesses of the U.S.-based entities of the Prime Broker
       Defendants during the Class Period.

       The “Beneficial Owner Subclass”: All persons and entities within the class who,
       directly or through an agent, entered into at least 100 U.S. Stock Loan Transactions as a
       lender of Hard-to-Borrow stock to the U.S.-based entities of the Prime Broker
       Defendants during the Class Period.

       Excluded from the Class are Defendants,12 as well as Citadel LLC, Two Sigma
       Investments, PDT Partners, Renaissance Technologies LLC, TGS Management,
       Voloridge Investment Management, and the D.E. Shaw Group and their corporate
       parents, subsidiaries, and wholly owned affiliates, as well as any federal governmental
       entity, any judicial officer presiding over this action, and any juror assigned to this action.




10
    A “U.S. Stock Loan Transaction” is a daily position involving the lending or borrowing of a
stock listed on the NYSE, NYSE American, NASDAQ, NYSE Arca, or Bats exchanges,
according to the CRSP U.S. Stock Database, at a Loan Cost that is positive on the date when the
loan or borrow is initiated, except for any transaction made under an exclusive contract (i.e.,
contracts where the lender offers inventory to a broker-dealer for a flat fee). “Loan Cost” is the
price of borrowing, reflected as an annualized rate, equivalent to either (1) for cash-collateralized
transactions, the Federal Funds Open Rate, Overnight Bank Funding Rate, or other benchmark
minus the rebate rate paid by the lender to the borrower; or (2) for non-cash collateralized
transactions, the fee rate paid by the borrower to the lender.
11
    “Hard-to-Borrow” stock is one whose Loan Cost is more than 10 basis points above (1) for
positions held prior to September 16, 2016, the Federal Funds Open Rate or (2) for positions held
on or after September 16, 2016, the Overnight Bank Funding Rate.
12
    “Defendant” means any entity in which a Defendant or its parent, subsidiary, or wholly
owned affiliate is a majority owner or holds a majority beneficial interest. Not included is any
investment company or pooled investment fund (including mutual fund families, exchange-
traded funds, fund of funds and hedge funds) in which any Defendant has or may have a direct or
indirect interest, or as to which its affiliates may act as investment advisors, unless the Defendant
or any of its affiliates is a majority owner or holds a majority beneficial interest in the fund. The
term “Defendant” does not encompass a Defendant acting as an agent or on behalf of an
unrelated entity.



                                                 8
        Case 1:17-cv-06221-KPF
        Case 1:17-cv-06221-KPF Document
                               Document 419
                                        415 Filed
                                            Filed 03/29/21
                                                  02/23/21 Page
                                                           Page 15
                                                                15 of
                                                                   of 57
                                                                      57




Plaintiffs respectfully request that the Court grant class ce1iification.

                     BACKGROUND ON U.S. STOCK LOAN MARKET

       In the U. S. stock loan market, the Prime Broker Defendants operate as inte1mediaries

between a "wholesale" or "supply" side and a "retail" or "demand" side. A diagram from a

                 internal presentation shows this market strncture :13




       On the "wholesale" or "supply" side, beneficial owners of stock lend out their shares to

earn additional return on their investments. This is the "Beneficial Owners Subclass." Many

beneficial owners place their assets in the custody of a bank, which manages their portfolio and

acts as their "Agent Lender. " Agent Lenders loan shares not directly to short sellers, but to

broker-dealers, the largest of which are the Prime Broker Defendants. On the "retail" or

"demand" side of the market, the Prime Broker Defendants and other broker-dealers lend shares

to their prime brokerage clients who engage in short selling (the "End-User Subclass"). Sho1t




13
   See Ex . 9 (Zhu Rpt.) ,J 22; Ex. 10 (Asquith/Pathak Rpt.) ,J,J 46-61; Ex . 151 (ISLA
Presentation) at Slide 6.



                                                   9
         Case 1:17-cv-06221-KPF Document 415
                                         419 Filed 02/23/21
                                                   03/29/21 Page 16 of 57




selling is a component of a number of investment strategies. Typically, a short seller borrows a

stock, sells it, then buys an equivalent share at a later time to return to the lender.14

        Stock loans are collateralized with either cash or non-cash instruments (e.g., Treasury

bonds). If the collateral is non-cash, the borrower pays a “fee”—an annualized rate applied to

the value of the borrowed security. When collateral is cash, the lender reinvests the cash, retains

a portion of the earnings as its “fee,” and returns the rest of the reinvestment earnings to the

borrower in the form of a “rebate” calculated as an annualized percentage rate applied to the

value of the collateral that is lower than the rate at which the cash is reinvested. For scarce

“Hard-to-Borrow” stocks (as opposed to more generally available stock which are referred to as

“General Collateral”), rebate rates may be negative, meaning that in addition to providing

collateral, the borrower pays a daily accrued rate to the lender over the loan’s life.15

        The prevailing market structure does not permit End Users to borrow stock directly from

Beneficial Owners or Agent Lenders for their short selling activity. Rather, they must place a

short sale order with their prime broker. The prime broker will locate the stock on the “supply”

side, borrow it, sell it on the equities market on its client account, and then hold the proceeds of

the sale as collateral.16 In these transactions,




                                                                                              .”17



14
     Ex. 9 (Zhu Rpt.) ¶ 31; Ex. 10 (Asquith/Pathak Rpt.) ¶¶ 46-61.
15
     Ex. 9 (Zhu Rpt.) ¶¶ 15-21; Ex. 10 (Asquith/Pathak Rpt.) ¶¶ 46-77.
16
     Ex. 10 (Asquith/Pathak Rpt.) ¶¶ 52, 59, 383.
17
     Ex. 2 (                               ) at ’962.


                                                   10
        Case 1:17-cv-06221-KPF Document 415
                                        419 Filed 02/23/21
                                                  03/29/21 Page 17 of 57




       The Prime Broker Defendants profit from the “spread” between their costs of borrowing

(i.e., the fees or rebate rates on wholesale transactions with the Beneficial Owners Subclass) and

their revenue from lending (the fees or rebates in retail transactions with the End-User Subclass).

There is little to no price transparency as to the spread broker-dealers charge. There also is no

central marketplace or platform on which Beneficial Owners or End Users can see the prices

charged on comparable transactions or by other broker-dealers in real time. This lack of

transparency and multilateral trading inflates the Prime Broker Defendants’ spread and preserves

an inefficient market structure to their benefit, and to the detriment of the proposed class.18

                                           ARGUMENT

       Plaintiffs allege a market-wide conspiracy to block new offerings that would have

benefited class members generally. A class action is, therefore, clearly “the metho[d] best suited

to adjudication of the controversy fairly and efficiently.” Amgen, 568 U.S. at 460. “The Second

Circuit has directed district courts to interpret Rule 23 liberally, to maximize the benefits to both

private parties and to the public provided by class actions.” In re Chicago Bridge & Iron Co.

N.V. Sec. Litig., 2020 WL 1329354, at *2 (S.D.N.Y. Mar. 23, 2020). Plaintiffs must satisfy Rule

23’s standard by a preponderance of the evidence, Johnson v. Nextel Commc’ns Inc., 780 F.3d

128, 137 (2d Cir. 2015), but need not prove success on the merits. Amgen, 568 U.S. at 459.19

I.     PLAINTIFFS SATISFY RULE 23(A)’S REQUIREMENTS

       A proposed class must show “numerosity,” “commonality,” “typicality,” and “adequacy.”

See Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 349 (2011). Each is easily shown here.


18
    Ex. 9 (Zhu Rpt.) ¶¶ 22, 28-29, 32-76; Ex. 10 (Asquith/Pathak Rpt.) ¶¶ 19, 131-133.
19
    This memorandum focuses on class certification with respect to Plaintiffs’ antitrust claim.
Plaintiffs’ Second Cause of Action (Unjust Enrichment), see Am. Compl. ¶¶ 395-97, rises or
falls with the antitrust claim, Dkt. 123 at 88, and the proposed class should be certified with
respect to Plaintiffs’ unjust enrichment claim as well, for the same reasons.


                                                 11
         Case 1:17-cv-06221-KPF Document 415
                                         419 Filed 02/23/21
                                                   03/29/21 Page 18 of 57




        A.      Numerosity

        Rule 23(a)(1) requires that a class be “so numerous that joinder of all members is

impracticable.” “Numerosity is presumed for classes larger than forty members.” Pa. Pub. Sch.

Emps.’ Ret. Sys. v. Morgan Stanley & Co., 772 F.3d 111, 120 (2d Cir. 2014). Here, there are

thousands of members of the proposed class.20 That is more than sufficiently numerous to make

joinder impracticable, satisfying Rule 23(a)(1). In addition, class membership is ascertainable,

because the class is defined using “objective criteria that establish a membership with definite

boundaries.” In re Petrobras Sec., 862 F.3d 250, 269 (2d Cir. 2017).

        B.      Commonality

        Commonality exists where “plaintiffs’ grievances share a common question of law or of

fact.” Marisol A. v. Giuliani, 126 F.3d 372, 376 (2d Cir. 1997). “[E]ven a single common

question will suffice.” Sykes v. Mel Harris & Assocs., LLC, 285 F.R.D. 279, 286 (S.D.N.Y.

2012) (citing Wal-Mart, 564 U.S. at (2011)). “Rule 23(a)(2)’s ‘commonality’ requirement is

subsumed under, or superseded by, the more stringent Rule 23(b)(3) requirement that questions

common to the class ‘predominate over’ other questions.” Amchem Products, Inc. v. Windsor,

521 U.S. 591, 609 (1997). As set forth in Part II.A, common issues predominate in this case.

        C.      Typicality

        Rule 23(a)(3) mandates that “the claims or defenses of the representative parties are

typical of the claims or defenses of the class.” Typicality is satisfied when “each class member’s

claim arises from the same course of events and each class member makes similar legal

arguments to prove the defendant’s liability.” Robidoux v. Celani, 987 F.2d 931, 936 (2d Cir.

1993). “[T]ypicality in the antitrust context will be established by plaintiffs and all class



20
     Ex. 10 (Asquith/Pathak Rpt.) ¶ 25.


                                                 12
       Case 1:17-cv-06221-KPF Document 419
                                       415 Filed 03/29/21
                                                 02/23/21 Page 19 of 57




members alleging the same antitrust violations by the defendants.” In re Digital Music Antitrust

Litig., 321 F.R.D. 64, 87 (S.D.N.Y. 2017) (collecting cases). Here, each named Plaintiff entered

into stock lending transactions with the Prime Broker Defendants during the Class Period, and

each brings the same claims alleging it was harmed in those dealings by Defendants’ conspiracy.

The claims of the class representatives are thus typical of the claims of each proposed subclass.

       End-User Subclass: Plaintiffs Sonoma County Employees’ Retirement Association

(“Sonoma Retirement”) is a pension fund and Torus Capital, LLC is a proprietary trading fund.21

Both engaged in short sales during the Class Period through prime brokerage accounts they held

with Defendants                                                        .22 They were allegedly

injured by the same antitrust conspiracy asserted on behalf of the class. The claims of these

Plaintiffs are thus typical of the End-User Subclass.

       Beneficial Owner Subclass: Plaintiffs Iowa Public Employees’ Retirement System,

Orange County Employees Retirement System, Sonoma Retirement, and Los Angeles County

Employees Retirement Association are pension funds that hold large stock portfolios and have

major stock lending programs. They lend out their shares using major Agent Lenders such as

State Street, Deutsche Bank, and BNYM, who transact vast volumes with Defendants.23 Each

representative of the Beneficial Owner Subclass lent Hard-to-Borrow stock to the Prime Broker

Defendants and was allegedly injured by the conspiracy.24 The claims of these Plaintiffs are thus


21


           --
    Ex. 13 (           ) at 285:15-286:15; Ex. 15 (Nishimura Tr.) at 22:12-20.




            - -                                         -                             -
22
    Ex. 13 (           ) at 31:24-32:11, 33:6-16, 51:6-52:10; Ex. 16 (Simeone Tr.) at 156:22-25,
192:21-193:7.
23
    Ex. 11 (          ) at 51:8-14, 51:24-52:7; Ex. 12 (         ) at 44:13-23; Ex. 13 (         )
at 31:18-23, 79:14-17; Ex. 14 (            ) at 46:7-15.
24
    The Beneficial Owner Subclass does not include beneficial owners who lent only General
Collateral to Prime Broker Defendants based on Professor Asquith and Pathak’s analysis that the
real-world price is at market equilibrium for wholesale General Collateral. See Ex. 10
(Asquith/Pathak Rpt.) ¶¶ 28, 341-47.


                                                13
         Case 1:17-cv-06221-KPF Document 415
                                         419 Filed 02/23/21
                                                   03/29/21 Page 20 of 57




typical of the Beneficial Owner Subclass.

        D.      Adequacy

        Adequacy is satisfied unless the named plaintiffs’ “interests are antagonistic to the

interest of other members of the class.” Sykes v. Mel S. Harris & Assocs. LLC, 780 F.3d 70, 90

(2d Cir. 2015). Moreover, “not every conflict among subgroups of a class will prevent class

certification—the conflict must be “fundamental” to violate Rule 23(a)(4).” In re Literary Works

in Elec. Databases Copyright Litig., 654 F.3d 242, 249 (2d Cir. 2011). Adequacy exists here.

        First, Plaintiffs and the class are similarly situated. Sonoma Retirement and Torus

Capital engaged in borrowing transactions like those of the End-User Subclass. All Plaintiffs

but Torus Capital engaged in lending transactions like those of the Beneficial Owner Subclass.

The proposed class representatives assert the same causes of action, raise the same liability

issues, and seek the same relief as all class members. They share “an interest in proving the

existence of Defendants’ conspiracy” and “in maximizing the aggregate amount of classwide

damages.” In re NASDAQ Mkt.-Makers Antitrust Litig., 169 F.R.D. 493, 513 (S.D.N.Y. 1996).

        Second, there are no disabling conflicts within the Class or between the two subclasses.

Rule 23(d)(1)(A) gives courts broad discretion to “prescribe measures to prevent … complication

in presenting evidence or argument.” Among the measures the Court may take is to create

administrative subclasses “to expedite resolution of the case by segregating a distinct legal issue

that is common to some members of the existing class,” without requiring separate counsel for

each subclass. Casale v. Kelly, 257 F.R.D. 396, 408-09 (S.D.N.Y. 2009). The proposed

subclasses here account for different damages evidence between End-Users (as borrowers) and

Beneficial Owners (as lenders), while preserving their common claims.25 This approach requires


25
     Even if there were some conflict between subclasses (there is not), that would not be a basis



                                                 14
                                        415 Filed 03/29/21
        Case 1:17-cv-06221-KPF Document 419       02/23/21 Page 21 of 57




only that the subclasses do not have a fundamental conflict, which they do not.

        Courts have approved administrative subclasses in analogous antitrust cases. In

NASDAQ Market-Makers, this Court certified two such subclasses of buyers and sellers of stock

on the NASDAQ exchange. 169 F.R.D. at 513-15. Here, as in NASDAQ Market Makers, there

is an abundance of common issues applying to all class members. Any tension between

borrowers and lenders “relates only to the apportionment of the damages as between purchasers

and sellers,” and “[s]uch hypothetical conflicts regarding proof of damages are not sufficient to

defeat class certification at this stage of the litigation.” Id.

        Since NASDAQ Market Makers, this Court has reiterated that “the mere presence of

purchasers and sellers in a given class does not provide a basis for denying class certification.”

In re NYSE Specialists Sec. Litig., 260 F.R.D. 55, 73 (S.D.N.Y. 2009); see also In re Auction

Houses Antitrust Litig., 193 F.R.D. 162, 165 (S.D.N.Y. 2000) (“Both buyers and sellers who

have used defendants’ services allegedly have been impacted by the artificial inflation of both

buyers’ and sellers’ commissions pursuant to the conspiracy. Any distinctions between the two

groups are of no moment at this stage of the litigation and pose no bar to class certification.”).

        Third, Plaintiffs’ counsel is “qualified, experienced and generally able to conduct the

litigation.” Ramirez v. Riverbay Corp., 39 F. Supp. 3d 354, 365 (S.D.N.Y. 2014). Quinn

Emanuel and Cohen Milstein are fully able to advance the interests of the class, as they have




to deny certification, but would support “formal certification of subclasses pursuant to Rule
23(c)(5),” which is the “proper solution if a court discerns a conflict among members of a
proposed class….” Casale, 257 F.R.D. at 409. Similarly, the Court has the power to modify the
class or subclass definitions, including certifying some part thereof, should the Court deem it
appropriate in light of future developments. See Sumitomo Copper Litig. v. Credit Lyonnais
Rouse, Ltd., 262 F.3d 134, 139 (2d Cir. 2001).



                                                    15
        Case 1:17-cv-06221-KPF Document 419
                                        415 Filed 03/29/21
                                                  02/23/21 Page 22 of 57




done and will continue to do. See Part III, infra.26

II.    THE PROPOSED CLASS SATISFIES RULE 23(B)(3)

       Class certification is warranted under Rule 23(b)(3) where (1) “questions of law or fact

common to class members predominate over any questions affecting only individual members,”

and (2) “a class action is superior to other available methods for fairly and efficiently

adjudicating the controversy….” Both requirements are satisfied here.

       A.      Common Questions Of Law And Fact Predominate

       Predominance is satisfied “if resolution of some of the legal or factual questions that

qualify each class member’s case as a genuine controversy can be achieved through generalized

proof, and if these particular issues are more substantial than the issues subject only to

individualized proof.” Roach v. T.L. Cannon Corp., 778 F.3d 401, 405 (2d Cir. 2015).

“Predominance is a test readily met in certain cases alleging ... violations of the antitrust laws,”

Amchem, 521 U.S. at 625; see also In re Am. Int’l Grp., Inc. Sec. Litig., 689 F.3d 229, 240 (2d

Cir. 2012), and “courts will generally certify for class treatment those group boycott claims that

trigger a per se test.” 6 NEWBERG ON CLASS ACTIONS § 20:25 (5th ed. 2019).

       The “elements of an antitrust claim are (1) a violation of antitrust law; (2) injury and

causation; and (3) damages.” In re Currency Conversion Fee Antitrust Litig., 264 F.R.D. 100,

114 (S.D.N.Y. 2010). Here, common questions predominate as to each element.

               1.      Common Evidence Of Defendants’ Liability Will Predominate

       Whether Defendants conspired is the most substantial issue in this case, and resolution of

this issue will occur through the presentation of generalized proof and evidence that is common

to all class members. See Meredith Corp. v. SESAC LLC, 87 F. Supp. 3d 650, 661 (S.D.N.Y.


26
   Some courts address adequacy of class counsel solely under Rule 23(g), see, e.g., Noble v. 93
Univ. Place Corp., 224 F.R.D. 330, 339 (S.D.N.Y. 2004), which Plaintiffs address in Part III.


                                                 16
       Case 1:17-cv-06221-KPF
       Case 1:17-cv-06221-KPF Document
                              Document 419
                                       415 Filed
                                           Filed 03/29/21
                                                 02/23/21 Page
                                                          Page 23
                                                               23 of
                                                                  of 57
                                                                     57




2015) ("The central issue ... is whether [defendants] engaged in anti-competitive conduct

proscribed by § 1 or § 2 of the Shennan Act. Resolution of this issue 'will not vaiy among class

members."'). See also In re Anda Litig. , 282 F. Supp. 3d 751 , 767 (S.D.N .Y. 2017)

("[P]redominance requires a qualitative assessment too; it is not bean counting."); In re High-

Tech Emp. Antitrust Litig., 985 F. Supp. 2d 1167, 1185 (N.D. Cal. 2013) (same).

       That this central issue of liability will be resolved by cormn on evidence weighs heavily in

favor of certification. Evidence that defendants conspired to restrain trade is "indisputably

'common' because it focuses on the allegedly unlawful actions of the defendants, not the actions

of individual plaintiffs." In re Air Cargo Sh;pping Servs. Antitmst Litig., 201 4 WL 7882100, at

*38 (E.D.N.Y. Oct. 15, 2014). To illustrate, Plaintiffs smnmai·ize just some of the cormn on

evidence of Defendants' conspiracy below.

                       (a)    Common Evidence Of The Conspiracy's Origins

       That evidence shows the Prime Broker Defendants laid the ground for their conspiracy

when Defendants Goldman Sachs, Morgan Stanley, JPMorgan, MerTill Lynch, and UBS joined

forces to form EquiLend in 2001. EquiLend was'

                                                                                  28
                                                                                       Specifically,



27
    Ex. 3 (2008.1.28
Defendants
-       See Ex. 17                             at '887-889. As a result of the Bank of America
acquisition of MerTill Lynch in 2008, JPMorgan acquisition of Beai· Steams in 2008 and the
colla se of Lehman Brothers in 2008, the Prime Broker Defendants
                                 See Ex. 18 2017.1.24




28
   Ex. 7          Tr.) at 380:7-381:9· Ex. 19                Tr.) at 22:18-23 :14, 48:13-50:2,
60:10-62:9; Ex. 20 (2013 .12.13              Email) at '650.



                                                17
          Case 1:17-cv-06221-KPF Document 415
                                          419 Filed 02/23/21
                                                    03/29/21 Page 24 of 57




-
EquiLend was a tool for its owners to jointly combat the “

         —who “                          ” to form EquiLend—stated “
                                                                                              ”29
                                                                                                    -
                                                                                           -
                                                                                     ”30

          The Prime Broker Defendants needed this “                    ”31 because they “



                           ”32                                   —“




-
                   ”33—Defendants agreed that “

                ”34 That is, only from within EquiLend. And if a central counterparty were ever

coming to the U.S., they agreed “                                                   ”35




                                                           -
          Secfinex was a stock loan exchange platform owned by the New York Stock Exchange

that posed an early “                       ” threat. By       Secfinex offered “




-                                                                           -
                                       ” with “                 ”36 But, after being identified “
                                  37
         ” by                          Secfinex was boycotted. Defendant,           noted, for example,

that “                    ” (i.e., the Prime Broker Defendants) should “




29
     Ex. 4 (2015.12.2                           ) at ’681.
30
     Ex. 21 (                                    ) at ’574.
31
     Id.
32
     Id. at ’575.
33
     Ex. 22 (2012.2.15         Message) (sic).
34
     Ex. 23 (2013.8.7                     Meeting Notes) at ’351.
35
     Ex. 24 (2010.9.13       Email).
36
     Ex. 25 (SecFinex Presentation) at ’867.
37
     Ex. 26 (2010.2.4              Email) at ’358.



                                                     18
         Case 1:17-cv-06221-KPF
         Case 1:17-cv-06221-KPF Document
                                Document 419
                                         415 Filed
                                             Filed 03/29/21
                                                   02/23/21 Page
                                                            Page 25
                                                                 25 of
                                                                    of 57
                                                                       57




                               38
                           "        Secfinex thus failed to gain traction.

         By 2008, the financial crisis led regulators to seek ways to make markets more secure and

transparent, including by mandating the clearing of stock lending transactions through CCPs. 39

Defendants expressed concern that CCP-backed multilateral trading platfonns could lower their

profits by facilitating competition.                                      recognized by April 2008 the ,.          ,, of

                                                                                                                           ,40
                          ' applied by '

It also recognized '                                                                   that could cause '-
                                                                41
                                                            '        Id. In Janua1y 2009,                    stressed the

             an '                                                                                           ,,42   A

Februaiy 2009                                presentation noted '




         -                 noted in March 2009 that '

                                             " and that '



                 44
_            ,        -             also observed that '




38
     Ex. 27 (2009.6.17                        Email) at '786.
                                                  Email)('
                                                      ').
     Ex. 29 (April 2008                             Presentation) at '656 (Slide 1).
41
     Id. at '656 (Slide 17).
42
     Ex.30(2009 .1. 16
43
     Ex. 3 1 (2009.2.25                             Presentation) at '795 (Slide 2) .
44
     Ex. 32 (2009.3.20



                                                                     19
         Case 1:17-cv-06221-KPF
         Case 1:17-cv-06221-KPF Document
                                Document 419
                                         415 Filed
                                             Filed 03/29/21
                                                   02/23/21 Page
                                                            Page 26
                                                                 26 of
                                                                    of 57
                                                                       57




                                                                              ' and'



                           (b)       Common Evidence Of Defendants' Conspiracy To Block And
                                     Boycott Disintermediation Threats

        Common evidence also shows that the Prime Broker Defendants organized to combat the

                      " threats arising from AQS, SL-x, and others. In early 2009, they fo1med a

                           " through EquiLend to '
                                                                                               46
                                                                                           "        The

Prime Broker Defendants



-       The name of this group was misleading




                                            June 17, 2009, when, at a meeting



According to a Slllll1l1aIY,     '

               ,47   The                   agreed to present the following to the full EquiLend

Board: '



                                                                                                      ,48




45
     Ex. 33 (2009.3.20                                            at '613 .
46
     Ex. 34 (2008 .12.17
47
     Ex. 27 (2009.6.17
48




                                                     20
          Case 1:17-cv-06221-KPF
          Case 1:17-cv-06221-KPF Document
                                 Document 419
                                          415 Filed
                                              Filed 03/29/21
                                                    02/23/21 Page
                                                             Page 27
                                                                  27 of
                                                                     of 57
                                                                        57




          These competitors had no legitimate reason to

                                        This commitment was a way of policing the conspiracy. And

the evidence shows that this agreement changed the state of play- as noted above, sho1i ly before

the

But the

                                                                              and '
                                                 ,49



          On June 22, 2009, the Prime Broker Defendants, as members of the EquiLend Board,



                                                  50
                                                       They expressly agreed that '



                51
-           "        They thus agreed that individual finns would not become involved with

multilateral trading fa cilities aligned with CCPs. As one

                     testified, they then used future meetings to '
                                                             52
                                                         '        Such agreements among competitors are per




49
  Ex. 36 (2009.6.1 8                          Presentation) at '496 (Slides 2, 3).
50
  Ex. 6 (2009.6.22                                     at '329-30; see also Ex. 37 (2009.6.23 -
Email).




                                                                              September 2009, Defendants
jointly decided through EquiLend to                                           Ex. 38 (2009.9. 14 -  Email).



                                                         21
           Case 1:17-cv-06221-KPF
           Case 1:17-cv-06221-KPF Document
                                  Document 419
                                           415 Filed
                                               Filed 03/29/21
                                                     02/23/21 Page
                                                              Page 28
                                                                   28 of
                                                                      of 57
                                                                         57




se unlawful. See Klor's, Inc. 359 U.S. at 212; Iowa Pub. Emps. ' Ret. Sys. v. Merrill Lynch,

Pierce, Fenner & Smith Inc. , 340 F. Supp. 3d 285, 326-27 (S.D.N .Y. 2018).

                                  (i)     AQS

           AQS was one of the new entrants that the Prime Broker Defendants agreed to boycott.

Created by Quadriserv, AQS was a central, electronic marketplace for stock loan transactions. 53

It was live and operational by early 2009, with growing support and trading volume. 54

           The Prime Broker Defendants quickly identified AQS as a threat.
                                                                             55
recognized that AQS '                                                    "        -            observed

thatAQS '

-              ,, putting it in direct competition with '                             " and providing

                                                                                             upon reading




                                                                                          ,58 -
the announcement of AQS's launch, joked that



                    asked, '
                                                                                                        ,59
-      recognized that securities lending exchanges like AQS could '




53
     Ex.   39 -         Tr.) at 14 1:25-143:18.
54
     Ex.   40 (2009.1.30 -       Email) at '625; Ex. 4 1 (2010.6. 15 -   Email) at ' 162.
55
     Ex.   42 (2011.2.9
56
     Ex.   43 (Octobe1                    resentation) at '224.
57
     Ex.   44 (2008.1                     ·1 at '3




'65 1 (Slide 5).
59
    Ex. 47 (2009.6.25                      Presentation) at '670.



                                                     22
        Case 1:17-cv-06221-KPF
        Case 1:17-cv-06221-KPF Document
                               Document 419
                                        415 Filed
                                            Filed 03/29/21
                                                  02/23/21 Page
                                                           Page 29
                                                                29 of
                                                                   of 57
                                                                      57




        After agreeing to their group boycott, Defendants went to work to "-

-            '60   They largely refused to do business with AQS or trade on the platfonn- and they

pressured Bank of America, the only Prime Broker Defendan t to invest in or use AQS, to drop its

support. Bank of America had initially invested in AQS,

                                                                61
                                                                      It believed that

                                the bank '

            62
-       '        But Bank of America ultimately fell in line with the conspiracy, withdrawing its

support and j oining the ranks of the other Prime Broker Defendants in boycotting the platfonn. 63

        The Prime Broker Defendants also threatened to retaliate against supporters of AQS.
                                                                                                           ,64
                      told clients that if it "

They also pressured Agent Lenders not to use AQS. As noted, when -                            of -

-      heard that                                              he '                      ' refening to -




60   Ex.48(201 0.3.1 7




                                                     23
         Case 1:17-cv-06221-KPF
         Case 1:17-cv-06221-KPF Document
                                Document 419
                                         415 Filed
                                             Filed 03/29/21
                                                   02/23/21 Page
                                                            Page 30
                                                                 30 of
                                                                    of 57
                                                                       57




                                                                  66
                                                                        State Street also expressed
                                                                              67
interest in                                                               .        But after meeting

                                                                                        . It later expressed

concern that the AQS platform
                                                                                         69


         Because of Defendants' coordinated efforts, AQS was unable to gain traction. This

deprived class members of the price transparency and competition that would have resulted from

the platform. As                                      put it,"

                                                           , 7o   Ultimately, AQS failed and its assets

were sold to EquiLend- not because EquiLend wanted to bring AQS to market, but as a

                 ' for Defendants to neutralize the "-                 " forever.




65
     Ex. 55 (2010.2.3 -        Email) at '580; Ex. 56 (2010.3.4 -                  Email) at '997; Ex. 57
-           ) at 65:25-70: 9.
66
     Ex. 58 (2010.1 2.1 5 -       Email) at '704.
67
     Ex. 59                   at 64:17-25




     Ex. 61 (2014.4.23
70
     Ex. 62 (2011.4.29



                                                 24
         Case 1:17-cv-06221-KPF
         Case 1:17-cv-06221-KPF Document
                                Document 419
                                         415 Filed
                                             Filed 03/29/21
                                                   02/23/21 Page
                                                            Page 31
                                                                 31 of
                                                                    of 57
                                                                       57




                               (ii)   SL-x

         SL-x was another new entrant that was targeted by Defendants ' group boycott. SL-x was

created to address the "opaque bilateral OTC market ... dominated by a tight, relationship-based

network of large banks, operating as agents for the lenders and bo1rnwers."71

         Several SL-x founders had worked on SecFinex. Having seen SecFinex fail (due to a

boycott of which they were unaware), SL-x 's founders tried a more conse1v ative approach. They

did not design SL-x to start as an all-to-all trading platfo1m like AQS. Rather, they designed the

platfo1m to be accessible, at least in the beginning, to dealers alone. 72 But the platfonn would

increase the efficiency and transparency in the market and could adopt an exchange model once

it gained a foothold. As one founder explained: '




                                                                                ,,73



         Some Defendants initially expressed interest in SL-x. -            for example, thought

SL-x '                                                                                 thought SL-x
                                           ,75
appeared to be '                                                                  described the SL-x




71
     Ex. 63 (2011.3.7 SL-x Prelimina1y Investment Review) at '415 (Slides 12-13).
     Ex. 26 2010.2.4

                                              '); Ex. 64             ) at 17:23-21 :5; see also
Ex. 63 (2011.3.7 SL-x Preliminaiy Investment Review) at '415 (Slides '002, '022, '025-26, '028,
'03 1-32).
73
    Ex. 64
74
    Ex. 65 (2012.8.20
75
    Ex. 66 (2014.4.30           Email) at '807.



                                                 25
         Case 1:17-cv-06221-KPF
         Case 1:17-cv-06221-KPF Document
                                Document 419
                                         415 Filed
                                             Filed 03/29/21
                                                   02/23/21 Page
                                                            Page 32
                                                                 32 of
                                                                    of 57
                                                                       57



                                                                » 76
front end as "                                                                    executive -             later
                                                                                                   ,,77
wrote,"

         But the Prime Broker Defendants boycotted SL-x because they feared it could transfonn

to an anonymous all-to-all platfonn.78 They agreed none of them would use or deal with SL-x.

                 of                 admitted that, as part of the Prime Broker Defendants' practice of

sharing with each other "



                                             79
                                         "        Similarly, after a series of meetings with his competitors,

-           executive                         reported that '                              ' are
                                                  0
                                                      This is blatantly conspiratorial conduct.

         To make sure there were no defections from their boycott, and to sabotage SL-x 's

progress, the Prime Broker Defendants insisted that SL-x negotiate with them as a group rather

than individual banks.                                told SL-x it should '



                  told the CEO of SL-x that '
                                    82
                                "        -                 wanted a '

                                                                                                   'and



76
     Ex. 67 (2011.11.                     mail) at '864.
77
     Ex. 68 (2012.11                     .     '084.



     Ex. 7           Tr.) at 11 1:15-116: 14, 283:15-23.
80
     Ex. 70 (2011.8.5                Email) at '660.
81
     Ex. 71 (2011. 7.19          Email).
82
     Ex. 72 (2011.9.13             Email) at ' 106.



                                                              26
         Case 1:17-cv-06221-KPF
         Case 1:17-cv-06221-KPF Document
                                Document 419
                                         415 Filed
                                             Filed 03/29/21
                                                   02/23/21 Page
                                                            Page 33
                                                                 33 of
                                                                    of 57
                                                                       57




thought '
                                                                         83
                                                                     "        -                       a strategy

executive at -            emailed her counte1parts at                         84   and

                          and                                                       that '
                                                  86
                                              '        -        ultimately confinned that -

                    " or fellow cartel members, were '

-       n87


         But after Defendants forced SL-x to approach them as a group, they refused to engage.

The Prime Broker Defendants, as members of the EquiLend board, were '

                      ' in SL-x's proposal because EquiLend '
                                                                                                 88
                                                                                             '         Defendants

stuck to their agreement that '

SL-x was forced to shutter its doors by September 2014.90

                                  (iii)   Data Explorers

         Defendants also identified Data Explorers as a threat because it had the potential to

disseminate data to End Users that could lead to more competitive pricing. 91


83
     Ex. 73 (2011.7.5 -      Email) at '912.
84
     Ex.74(2011.7.13          Email).
85
     Ex. 75 (2011.7.19        Email) (emailing -             to '                                      ').
86
     Ex. 76 (2011.7.19        Email) at '049.
87   Ex. 73 (2011.12.1             Email) at '912.
88
     Ex. 77 (2011.9.15             Email) at '393-94.
89
     Ex. 23 (2013.8.7                         eeting Notes) at '351.
90                                                     ,
     Ex. 78 2014.9.




                                                           27
       Case 1:17-cv-06221-KPF
       Case 1:17-cv-06221-KPF Document
                              Document 419
                                       415 Filed
                                           Filed 03/29/21
                                                 02/23/21 Page
                                                          Page 34
                                                               34 of
                                                                  of 57
                                                                     57



                                                                   92




                                                                            93


refused to'                                                 ' in an attempt to ,_        , because

                                                                                                     ,94



       When Data Explorers planned to offer a premium product to end-users,

executives determined it was



                                                            later confirmed that this competitor

coordination occmTed, explaining '
                                                           ,96



       Defendants decided to kill Data Explorers off by creating an alternative they could jointly

adopt and control.

                                              to '                      " for Data Explorers' ,.




92                                                   ) at '280.
93




                                               28
          Case 1:17-cv-06221-KPF
          Case 1:17-cv-06221-KPF Document
                                 Document 419
                                          415 Filed
                                              Filed 03/29/21
                                                    02/23/21 Page
                                                             Page 35
                                                                  35 of
                                                                     of 57
                                                                        57



                    97
                '         The goal was to preserve Defendants' exclusive control of pricing info1m ation

and avoid the pressure on spreads that increased infonnation would cause.

         At a December 8, 2010 meeting,



                     98
                          By Janua1y 2011, Defendants had fonned a'



                               "
                                   99
                                        Relying on EquiLend's product would allow its owner finns to,.
                                                            100
                                                        "         The product would, by agreement, provide less

transparency to customers than Data Explorers did (and much less than it would have absent the

conspiracy). In November 2011,                                of                   reported internally, "-




                                                                                   ").
98
      Ex. 89 (2020.12.20                    Email) at '461; see also Ex. 90 (2010.12.8
-           at '292-93.
99
      Ex. 91 (2011.1.6 -        Email) at '512.
100
       Ex. 92 -     Tr.) at 221: 14-21.
101
       Ex. 93 2011 .11 .3 -       Email




                                                             29
            Case 1:17-cv-06221-KPF
            Case 1:17-cv-06221-KPF Document
                                   Document 419
                                            415 Filed
                                                Filed 03/29/21
                                                      02/23/21 Page
                                                               Page 36
                                                                    36 of
                                                                       of 57
                                                                          57




            Defendants' need to kill off Data Explorers completely, however, was eliminated when

Markit,

                                                                                 102
                                                                             .         The Markit



            103
-       "         and to "prese1ve market integrity." 104 The
                                                           105
                                                       .         Data Explorers does not provide a data

product showing transparency across the market, even today.

                             (c)     Common Evidence Of Defendants' Continuing Efforts To
                                     Preserve A Bilateral Trading Model

            Comm on evidence will also prove that Defendants continued to conspire until they

completely killed off the threats from AQS and SL-x, and from central clearing more broadly, in

2016. Specifically, they conspired to prese1ve the "bilateral" trading model that ensm es they get

an inflated cut of nearly eve1y stock loan transaction with members of the proposed class.

            In December 2011, the U.S . Federal Rese1ve announced it would substantially implement

a regulato1y framework known as Basel III. 106 Basel III incentivized a shift from OTC to a

centrally cleared market by allowing financial institutions to characterize cleared stock lending

transactions as less risky than OTC stock lending transactions. 107 As a consequence, broker-


102
      Ex. 95 -       ) at 28:13-24.
103
    Ex. 95 -         ) at 15 :10-20, 127:24-135:8; Ex . 96 (2012.4.3 - E m ail) at '3 17.
104
    Ex. 97 (2012.9.12 .       Email) (noting to                             Markit's effo1i s to
"prese1ve market integrity").
105 Ex. 95             at 150:19-151:10




106   Ex. 98 (Fed Proposes New Capital Rules for Banks, New York Times (Dec. 20, 2011)).
107   See Ex . 99 (December 2010 Basel III Guidelines) at 4 ("A bank's collateral and mark-to-



                                                       30
        Case 1:17-cv-06221-KPF
        Case 1:17-cv-06221-KPF Document
                               Document 419
                                        415 Filed
                                            Filed 03/29/21
                                                  02/23/21 Page
                                                           Page 37
                                                                37 of
                                                                   of 57
                                                                      57




dealers would not have to allocate as much capital on their balance sheet to a cleared stock loan

trade as compared to a bilateral uncleared trade. This gave new life to AQS, which was working

with the OCC (the world's largest equity derivatives clearing organization) to deliver a

clearing/CCP model to the market, even as AQS struggled under the weight of Defendants'

boycott.

        Seeing the writing on the wall, the Prime Broker Defendants agreed that if ,.



_          ,108 ,                                                     " as to what an EquiLend-based

CCP product would and would not be, noting that they

                                                                                              and
                                                                                            ,,109
stating it must                             " and instead must '

        Specifically, the Prime Broker Defendants

-      on March 18, 201 5
                                                            110
                                                                   The first '

                                                                           EquiLend board

representative admitted at his deposition



market exposm es to CCPs meeting these enhanced principles will be subject to a low risk
weight, proposed at 2%[.]").
108
    Ex. 7           Tr.) at 373:21-378:16.
109 Ex. 100 (2014.8.26           Email) at ' 165; accord Ex. 57
110
    Ex. 8 (2015.3.20           Email) at '883 .                               included
representatives from e . o he Prime Broker Defendants. Id. at '885, '893; see also Ex. 101
(201 5.3.25                            at '300.
lll Ex. 8 2015.3.20


~            015.3.1 8
-             ').



                                                  31
         Case 1:17-cv-06221-KPF
         Case 1:17-cv-06221-KPF Document
                                Document 419
                                         415 Filed
                                             Filed 03/29/21
                                                   02/23/21 Page
                                                            Page 38
                                                                 38 of
                                                                    of 57
                                                                       57




         Defendants' boycott drove Quadriserv into dire financial straits, forcing it to look for a

buyer for the AQS platfo1m. One logical buyer was the OCC, through whom AQS had been

clearing trades since its inception. Throughout 2015, Quadriserv and OCC negotiated a

transaction. 113 In October 2015, Quadriserv



_        _114



         But,                      from the OCC that it was '                    ," 115 the OCC never

                                 116
                             .         The evidence shows the OCC

-      because the Prime Broker Defendants,                                             , 117 -


                                                                     In fact, the Prime Broker Defendants

were

                                                118
                                            .         Eventually, EquiLend acquired certain AQS assets and




115
      Ex. 104
116
      Id. at 64:23-65:12.
117
     Ex.~ 15 -                  Email)('                                                           ");
Ex. 59 -              ) at 68:13-22.
118
     Ex. 108 (2015.4.15            Email) at ' 885; Ex. 104 -                   ) at 60:15-60:20, 80: 11-
81 :22; Ex. 105 (2015.10.23          Email) at ' 120.



                                                          32
         Case 1:17-cv-06221-KPF Document 415
                                         419 Filed 02/23/21
                                                   03/29/21 Page 39 of 57




licensed the AQS middle office technology to the OCC for a price of $

                                                                                 from AQS.119

This evidence strongly suggests that the OCC was used as a tool of the Prime Broker Defendants

to prevent AQS’s technology from falling outside of their control.

         As the OCC/AQS transaction began to hemorrhage in the Fall of 2015,




                                                                                       --
                                                                     on the watered down version




--
of AQS focused on the inter-dealer market, known as AQS Direct.120 With the OCC

             , and

        Quadriserv had little choice but to sell AQS assets to EquiLend,121

         Senior executives of                 and                      and

                      so the Prime Broker Defendants could all “                       ”122 On

February 6, 2016,




                                                                                     --
                                                                                       123
                                                                                             On




-
March 23, 2016,                 one of                       informed him that the

         and                                                                  about how “

                ” and how the




119

120

121

122
      Ex. 104 (
      Ex. 110 (
      Ex. 111 (
      Ex. 113 (2016.2.5
                       Tr.) at 230:17-232:9.
                             ) at 206:17-207:3; Ex. 112 (
                               Email) at ’703.
                                                              -
                          ) at 121:6-122:22; see also Ex. 109 (        Tr.) at 328:19-24.

                                                                                     ) at ’737-41.

123
      Id.



                                                 33
         Case 1:17-cv-06221-KPF
         Case 1:17-cv-06221-KPF Document
                                Document 419
                                         415 Filed
                                             Filed 03/29/21
                                                   02/23/21 Page
                                                            Page 40 of 57
                                                                 40 of 57



                          124
the risk posed by AQS.          -        of                    and -           of

                for

        In an attempt to prevent any future entrants from following AQS's path, Defendants also

agreed to a plan for a                                                     would ensm e that

EquiLend




              127
                    TI1e Prime Broker Defendan ts agreed that the ,_          , would be '-

                                               " 128   No independent companies offering multilateral

trading platfonns have entered the market since the Gateway was implemented.

                2.       Plaintiffs Are Capable Of Proving Class-Wide Impact At Trial

        Class certification is also wan anted because Plaintiffs are capable of showing that

Defendants' conspiracy imposed class-wide impact across the market. Antitrnst impact "is the

' fact of damage ' that results from a violation of the antitrnst laws." In re DRAM Antitrust Litig. ,



124
      Ex. 114 (2016.3.23 -        Email).
      Ex. 115         Tr. at 71:2-72:4· Ex. 116




128                                                               at ' 163 (emphasis added).



                                                       34
        Case 1:17-cv-06221-KPF Document 415
                                        419 Filed 02/23/21
                                                  03/29/21 Page 41 of 57




2006 WL 1530166 at *7 (N.D. Cal. June 5, 2006). Impact exists if class members suffered some

injury from the antitrust violation—“inquiry beyond this minimum point goes only to the amount

and not the fact of damage.” Zenith Radio Corp. v. Hazeltine Research, Inc., 395 U.S. 100, 114

n.9 (1969). When class-wide impact is “capable of proof at trial,” the predominance requirement

is met. Dial Corp. v. News Corp., 314 F.R.D. 108, 114-15 (S.D.N.Y. 2015). “[O]n a motion for

class certification, the Court only evaluates whether the method by which plaintiffs propose to

prove class-wide impact could prove such impact, not whether plaintiffs in fact can prove class-

wide impact.” In re Magnetic Audiotape Antitrust Litig., 2001 WL 619305, at *4 (S.D.N.Y. June

6, 2001) ).129

        Plaintiffs’ primary impact expert, Professor Haoxiang Zhu, has published numerous peer-

reviewed academic papers on financial market evolution and how the transition from opaque

OTC market structures yields price benefits to end users of financial markets. He explains that

class members here were harmed because the conspiracy blocked anonymous multilateral trading

platforms, like AQS, that would have benefited the entire class by the start of the Class Period.

As a result of the conspiracy, class members faced higher search costs and worse prices.130

        Professor Zhu’s impact conclusions are based on accepted economic principles, including

groundbreaking work by the 2010 Nobel Prize Laureate Peter Diamond. That work shows that

“even a minute search cost moves the equilibrium price very far from the competitive price.” A


129
     Proof of antitrust impact “poses two distinct questions”: (1) the “legal question whether the
alleged injury is an ‘injury of the type the antitrust laws were intended to prevent and that flows
from that which makes defendants’ acts unlawful’” and (2) the “factual question whether class
members have indeed suffered harm, or ‘injury-in-fact,’ as a result of the defendants’ violation.”
Air Cargo, 2014 WL 7882100, at *40. At the motion to dismiss phase, Defendants did not
challenge that the alleged injury was “of the type the antitrust laws were intended to prevent[.]”
Iowa Pub. Emps.’ Ret. Sys, 340 F. Supp. 3d at 331.
130
     Ex. 9 (Zhu Rpt.) ¶¶ 1-13, 80-345 and App’x A.



                                                35
         Case 1:17-cv-06221-KPF Document 419
                                         415 Filed 03/29/21
                                                   02/23/21 Page 42 of 57




large body of economic work shows that the introduction of search frictions into financial

markets allows dealers like the Prime Broker Defendants to charge supra-competitive prices.131

         Professor Zhu deploys these economic principles by applying an economic model from

his independent research to the facts and circumstances of this case. Published in a leading

economic journal in 2017, Professor Zhu’s model provides a framework to analyze how rational

end-user traders and broker-dealers would react to the introduction of an anonymous multilateral

trading platform.132 Professor Zhu shows that all or virtually all end-user traders would benefit

from anonymous multilateral trading platforms due to lower search costs and better pricing.133

         Professor Zhu’s model demonstrates class-wide injury even though some class members

are more commercially sophisticated than others. In the model, dealers are aware that both

“fast” customers with access to a full slate of dealer quotes and “slow” customers that must

engage in costly searches for price comparisons exist, but do not know exactly which customers

are in each category. But because the dealer knows it is costly for at least some customers to

find multiple quotes, dealers are able to set prices above competitive levels, knowing that many

customers will accept the supra-competitive price rather than engage in a costly search.134

         When a trading platform comes to market, however, a higher percentage of customers

gain access to competitive pricing. The dealers must lower their prices in response, because they

cannot determine exactly which customers have access to competitive price information.

Broker-dealers, therefore, rationally offer superior prices to all traders. Fundamentally,

therefore, lowering search costs for some in the market who use the platform yields benefits for


131
      Id. ¶¶ 37-47.
132
      Id. ¶¶ 11, 252-89.
133
      Id.
134
      Id. ¶¶ 262-71.



                                                36
       Case 1:17-cv-06221-KPF Document 419
                                       415 Filed 03/29/21
                                                 02/23/21 Page 43 of 57




all. Professor Zhu thus demonstrates why a conspiracy to block multilateral trading from

entering the market creates market-wide impact, harming all or virtually all class members.135

       Professor Zhu explains that common evidence from the record supports applying the

conclusions of this model to the U.S. stock loan market. Central clearinghouses were viable in

the stock loan market by roughly 2009. The OCC served as a clearinghouse in the stock loan

market as early as 1993.136 The OCC                                                     , the

“                      ,”137 which was functional in 2009. By June 2010, “through the OCC

combined Stock Loan Program and AQS Securities Lending Market Program some 1200

transactions [were] processed daily, with 6900 contracts outstanding valued at $12 billion.”138

       Professor Zhu concludes that, absent a conspiracy, multilateral electronic trading

platforms would have sufficient market penetration such that they would improve prices market-

wide by the start of the Class Period. For example, he explains that “there was market demand

for the AQS platform” and that AQS solved for technical and feasibility problems by the start of

the Class Period, despite the obstacles imposed by the conspiracy.”139

       Professor Zhu also confirms his conclusions of class-wide impact through a “yardstick”

analysis, examining comparable financial markets that moved from OTC to multilateral trading.

That analysis shows “that multilateral trading mechanisms in the U.S. stock loans market would




                        -
135
     Id. ¶¶ 272-89.
136
     Id. ¶¶ 119, 121-25.
137
     Ex. 124 (2009.1.22        Email) at ’223.
138
     Ex. 125 (CCP White Paper) at ’011. The same paper concludes “Options Clearing
Corporation (US), LCH Clearnet and SIS x-clear in Europe all are operating live CCPs” during
the same time period. Id. at ’014.
139
     Ex. 9 (Zhu Rpt.) ¶¶ 183-236.



                                                37
       Case 1:17-cv-06221-KPF Document 419
                                       415 Filed 03/29/21
                                                 02/23/21 Page 44 of 57




similarly bring widespread benefits for all or virtually all Class members.”140 As he explains,

“every comparable market that I studied had marketwide benefits for all or virtually all traders in

the market.”141

       He identifies the stock market as the most comparable to the U.S. stock loans market,

because “the stock market and the stock loan market transfer similar risks: the risk that stock

prices go up and down” and because the two markets are “tightly linked in the sense that short

selling, which is conducted in the stock market, is preceded by borrowing shares in the stock

loan market.”142 The impact of electronic trading in the stock market is thus informative about

the benefits electronic trading would have brought to the stock loan market—and the benefits of

transparent, electronic trading for the stock market were enormous. In Congressional testimony,

for example, Citadel CEO Ken Griffin observed:

       The unleashing of competition and surge in innovation has markedly improved
       conditions for all investors, who benefit from dramatically lower trading costs, improved
       market transparency and liquidity, and increased competition by liquidity providers. As a
       result, bid-ask spreads are substantially narrower, currently averaging less than 0.03
       percent for S&P 500 stocks, while displayed market depth for the average stock,
       measured as the value of the shares displayed on the bid and offer, is nearly triple what it
       was a decade ago.143

       Professor Zhu explains that “[e]conomic studies of the equities market confirm

Mr. Griffin’s observation that market conditions have ‘markedly improved’ for ‘all



140
     Id. ¶¶ 290-315.
141
     Id. ¶ 255. In cases like this one, where the relevant market has consistently been infected by
the challenged anticompetitive conduct, economists can use a “yardstick” approach that analyzes
what transpired in related, comparable markets where a conspiracy was not deployed. See, e.g.,
In re Restasis (Cyclosporine Ophthalmic Emulsion) Antitrust Litig., 335 F.R.D. 1, 15 (E.D.N.Y.
2020) (the yardstick approach “examines the actual prices and quantities that occurred in a
similar market that was not affected by defendant's behavior”).
142
     Ex. 9 (Zhu Rpt.) ¶ 292.
143
     Id. ¶ 295.



                                                38
        Case 1:17-cv-06221-KPF Document 419
                                        415 Filed 03/29/21
                                                  02/23/21 Page 45 of 57




investors.’”144 He cites an empirical study of the stock market conducted by Barclay et. al

showing that the “inside spreads” between bids and asks in the stock market decreased for all of

the “dollar volume” categories evaluated in the study. And he explains that Defendants’ own

analyses confirm market-wide impact in the stock market from the introduction of electronic

trading platforms.                    for example, noted a “                ” in
                                                                                   145



       Professor Zhu examines other markets as part of his yardstick analysis as well, including

corporate and government bonds and oil. In each, he concludes that the empirical evidence

reveals that a move to electronic trading brought widespread benefits to virtually all buyers and

sellers across the market.146

       Professors Asquith and Pathak independently show class-wide impact.147 They describe

how “[i]ntermediation of stock loans primarily involves locating shares and certifying

counterparty credit quality,” but in this market there is “relatively little inventory risk” and “the

costs of certifying credit worthiness are small.”148 In an efficient market, therefore, there is no

economic basis for a significant “spread” between borrow and lend prices in the marketplace.149

Thus, broker-dealer revenues from the conspiracy would, in the competitive market equilibrium

be “retained by beneficial owners and short sellers.”150 Professors Asquith and Pathak further



144
    Id. ¶ 296.
145
    Id. ¶¶ 297-99 (citing Ex. 29 (April 2008                 Presentation) at ’656 (Slide 8)).
146
    Id. ¶¶ 300-15.
147
    Professors Asquith and Pathak analyze impact in Sections IV-VIII of their report. They
provide a damages model for the class in Sections IX-XI of their report.
148
    Ex. 10 (Asquith/Pathak Rpt.) ¶¶ 96-97, 108.
149
    Id. ¶¶ 82-88.
150
    Id. ¶ 88.



                                                  39
          Case 1:17-cv-06221-KPF
          Case 1:17-cv-06221-KPF Document
                                 Document 419
                                          415 Filed
                                              Filed 03/29/21
                                                    02/23/21 Page
                                                             Page 46 of 57
                                                                  46 of 57




explain how their economic analysis indicates the stock lending market was well-positioned for

the entiy of electronic platfonns, and that real-world examples of AQS, SL-x and other platfonns

provide compelling evidence that platfonns would enter in the but-for world. Finally, they

explain why all class members would benefit when the market reaches competitive

equilibrium. 15 1

          As part of their analysis of the AQS platfonn, Professors Asquith and Pathak empirically

analyze AQS trading data and conclude that, even as AQS was subj ected to Defendants ' boycott,



         152
-              All three economists conclude that the fact that even a boycotted platform was

                                                                      provides fmi her evidence that a

non-boycotted platform would have benefitted all or virtually all class members in the but-for

world.153 That is, "superior pricing provides an important indication of how an electronic

platform, like AQS, could have improved pricing in the market." 154 Analysis of AQS data (albeit

contaminated by the conspiracy) is thus further evidence of class-wide impact. 155

          Finally, contemporaneous analyses conducted by the Prime Broker Defendants

themselves fmi her confirm that the conspiracy would have market-wide impact.

concluded, for example, that '                 ' that '



15 1
    Id. ,i,i 11 7-33.
152  Specifically, when Professors Asquith and Pathak run their model on historical A
transactions and com are the results to historical OTC ricin o it shows that


VII.8.
153
       Ex . 9 (Zhu Rpt.) ,i,i 316-1 7; Ex. 10 (Asquith/Pathak Rpt.) iii! 200-29.
154
       Ex . 10 (Asquith/Pathak Rpt.) ii 228.
155
       Id. ,i,i 200-29.



                                                     40
         Case 1:17-cv-06221-KPF Document 419
                                         415 Filed 03/29/21
                                                   02/23/21 Page 47 of 57




                        156
                                               concluded that “

                                                                                          ” and that

“                                                                                              ”157

And in a presentation entitled “                                         ”               found that   I



                                                       -
                             158


                            even conducted a formal “             ” analysis of what would happen if
                      159
                             It concluded AQS would “

                                                                  ”160 The bank proceeded to




-
quantitatively estimate the impact




                                                                                         -
             It determined that

                                                                    estimated it would

                                                        that would be a gain for class members.161

        These contemporaneous studies by Defendants can also be used for “the purpose of

ultimately proving impact.” High-Tech, 985 F. Supp. 2d at 1193. In fact, a party’s own pre-

litigation analyses are often “among the most persuasive to a jury as it illustrates and confirms

many of the actual dynamics at play.” Id. at 1215.162


156
      Ex. 29 (April 2008                 Presentation) at ’656 (Slide 17).
157
      Ex. 50 (2009.2.2                                            ) at ’439 (Slide 12)
158
      Ex. 127 (                               ) at ’584.
159
      Ex 150 (2010.2.19       Email) at ’048.
160
      Ex. 126 (                          ) at ’694.
161
      See Ex. 126 (                            ) at ’699 (Sheet 1), Column 7.
162
      “The use of Defendants’ own forecasts to model a but-for world has been held to be a sound



                                                  41
       Case 1:17-cv-06221-KPF Document 415
                                       419 Filed 02/23/21
                                                 03/29/21 Page 48 of 57




               3.     Common Evidence Provides A Reliable Model Of Damages

       Class certification also is warranted because Plaintiffs have a damages model that is

“sufficient to show that damages are measurable through use of a common methodology.” Dial

Corp, 314 F.R.D. at 119. This methodology is set forth in the accompanying Expert Report of

Professors Asquith and Pathak (Exhibit 10).

                      (a)     The Model Provides A Robust Estimate Of Class Damages

       Professors Asquith and Pathak’s model calculates a well-recognized measure of antitrust

damages: “the difference between the prices actually paid and the prices that would have been

paid absent the conspiracy,” New York v. Hendrickson Bros., Inc., 840 F.2d 1065, 1077 (2d Cir.

1988). This flows from Plaintiffs’ theory of liability and antitrust impact: Defendants conspired

to maintain an inflated spread between the price at which they borrow from the Beneficial Owner

Subclass and the price at which they lend to the End-User Subclass. Using Defendants’ data

records, Professors Pathak and Asquith



                                               due to their antitrust violation.

       Professors Pathak and Asquith model the competitive prices that would have prevailed

for every stock, for every day during the Class Period “but for” the conspiracy. As discussed

above, they demonstrate in the context of their opinions on impact that there is no economic

justification for a significant spread between the “borrow” and “lend” prices for stock lending




economic methodology.” In re Namenda Direct Purchaser Antitrust Litig., 331 F. Supp. 3d 152,
182 (S.D.N.Y. 2018).



                                                42
         Case 1:17-cv-06221-KPF Document 419
                                         415 Filed 03/29/21
                                                   02/23/21 Page 49 of 57




transactions.163 Professors Pathak and Asquith explain that, for that reason, they take as a

starting point for calculating the but-for world price the market-clearing equilibrium price.164

        To estimate that price, Professors Asquith and Pathak apply separate approaches for

General Collateral and Hard-to-Borrow stocks. For General Collateral, they explain that because

there is excess supply in the market, the market-clearing equilibrium price is the same as the

average real-world price earned by lenders for a particular stock on a given day in the wholesale

market plus the platform fee a lender would need to pay for use of the platform.165 For Hard-to-

Borrow stocks, Professors Asquith and Pathak use pricing data from trades that occurred on the

AQS platform and Defendants’ transactional data to estimate where the market-clearing

equilibrium would be.166 After calculating the market-clearing equilibrium price for every stock

and every day during the class period, they make conservative adjustments to ensure their

posited but-for world is conservative. First, they include fees that a multilateral trading platform

would need to charge to cover its costs, using the real-world fees charged by AQS as a proxy.167

Second, acknowledging that some trades would potentially trade OTC even though a platform is

available, they model a price difference between the but-for platform price and the but-for OTC

price, which they denote FOTC.168 They then conservatively assume that all class members would

transact at inferior, “worst case” but-for OTC prices, even though they believe the vast majority

of trades would occur on multilateral platforms in the but-for world.169



163
      Ex. 10 (Asquith/Pathak Rpt.) ¶¶ 95-114.
164
      Ex. 10 (Asquith/Pathak Rpt.) ¶¶ 327-40.
165
      See Ex. 10 (Asquith/Pathak Rpt.) ¶¶ 438-39.
166
      Id. ¶¶ 440-64.
167
      Id. ¶¶ 465-82.
168
      Id. ¶¶ 483-96.
169
      Id. ¶ 483.


                                                 43
         Case 1:17-cv-06221-KPF Document 419
                                         415 Filed 03/29/21
                                                   02/23/21 Page 50 of 57




         With but-for world pricing modelled, Professors Asquith and Pathak explain that

damages can be computed on a per-stock, per-day basis for every transaction in Defendants’

databases by comparing the real-world transaction price with the but-for world price. While it is

time and resource intensive to run calculations on Defendants’ massive data sets, this process is

formulaic once the parameters for determining but-for world pricing estimates described above

are set. Further details of the conceptual parameters and assumptions of Professors Asquith and

Pathak’s methodology, and the mechanics of their computations, are provided in their report.170

         At trial, Plaintiffs will be able to use this methodology to prove aggregate class damages

from the start of the Class Period through judgment (or any other end-point the Court orders).

This supports certification, as “[t]he Second Circuit has accepted the use of aggregate class-wide

damages so long as they ‘roughly reflect’ the harm caused to plaintiffs.” Restasis, 335 F.R.D. at

31 (quoting Hickory Sec. Ltd. v. Repub. of Arg., 493 F. App’x 156, 159 (2d Cir. 2012)).

         To demonstrate their ability to estimate class-wide damages, Plaintiffs’ experts have

applied their model to millions of class member transactions. To date, they have calculated




-
aggregate class damages             Prime Broker Defendants data sets (

             and                 ) for the period from January 1, 2012 to December 31, 2017.

These calculations show, for              Defendants, Beneficial Subclass damages in the amount
                                                                                        171
of                  and End-User Subclass damages in the amount of




--
         These experts also examined the relevant databases for Defendants

              and       and determined that

                     They thus conclude that there is no barrier to computing damages for those



170
      Id. ¶¶ 341-540.
171
      Id. ¶¶ 502-20, Tables XI.24 and XI.25.


                                                 44
         Case 1:17-cv-06221-KPF Document 419
                                         415 Filed 03/29/21
                                                   02/23/21 Page 51 of 57




Defendants. To provide an estimate of overall class damages before that calculation is done, the




-
experts have designed an extrapolation method. Because the calculations run on

       show that each Defendant’s damages are approximately proportionate to their respective

market shares, the calculations already done can be compared to

respective market share to estimate damages. This yields an estimate of aggregate damages

across all six Prime Broker Defendants of                   for the Lender Subclass and

                 for the End-User Subclass from the start of the Class Period until the end of

2017.172 And while Defendants’ data productions were confined to the discovery period running

from January 1, 2009 until December 31, 2017, the same methodology can be expanded to

determine class-wide damages, which are ongoing, from January 1, 2018 through trial. This can

be done either by running the model on updated data productions or through a temporal

extrapolation, as Professors Asquith and Pathak describe in their report, yielding an estimated

aggregate class-wide damages amount of                      through the Class Period.173

         Professors Asquith and Pathak’s methodology applies more rigor than the law requires.

Courts recognize that “but-for” world pricing by definition cannot be observed or calculated with

absolute certainty. See J. Truett Payne Co. v. Chrysler Motors Corp., 451 U.S. 557, 565 (1981)

(“Damage issues in [antitrust] cases are rarely susceptible of the kind of concrete, detailed proof

of injury which is available in other contexts.”); In re Elec. Books Antitrust Litig., 2014 WL

1282293, at *16 (S.D.N.Y. Mar. 28, 2014) (“Where the but-for price is uncertain, the plaintiff’s

burden of proving damages is, to an extent, lightened, for the wrongdoer shall bear the risk of the

uncertainty which his own wrong has created.” (citations omitted)). Their model is also


172
      Id. ¶¶ 529-32, Tables XI.27 and XI.28.
173
      Id. ¶ 540 and Table XI.30.



                                                45
        Case 1:17-cv-06221-KPF
        Case 1:17-cv-06221-KPF Document
                               Document 419
                                        415 Filed
                                            Filed 03/29/21
                                                  02/23/21 Page
                                                           Page 52
                                                                52 of
                                                                   of 57
                                                                      57




versatile, and so if an y of its assumptions are deemed problematic, or should the Cami require

that certain categories of transactions be excluded, the model can be adjusted accordingly. 174

                        (b)     The Model Excludes Trades That Are Not In The Class

        Professors Asquith and Pathak designed the model to exclude ce1tain categories of

transactions to ensure that it estimates all damages attributable to class members, but not for

transactions of non-class members or for which Plaintiffs do not claim damages.

        First, Defendants ' databases include

                                                                                        As Professors

Asquith and Pathak explain, " [i]n a typical stock loan collateralized by cash, the bon ower of the

security provides cash collateral to the lender in exchange for the securities bon owed" and the

"entity lending shares typically earns a positive retum. " 175 However, in a funding trade, the

"lender" of stock essentially pays the "bon ower" in order to obtain cash collateral for liquidity

purposes. Because these transactions reflect different economic pmposes from traditional stock

loans, entities that engage solely in funding trades are excluded from the class, and Professors

Asquith and Pathak exclude funding trades from the calculation of class damages.176

        Second, " [i]n any large dataset for financial transactions, it is possible that recording

en ors or other anomalies can cause the data for impo1i ant variables to be substantially outside

the ranges of values typically observed for these variables." 177 These are excluded by identifying

data values that are clear statistical outliers. Similarly, the class definition is limited to entities



174
    Id . ,i,i 29-30.
~ - See also Ex. 128 (2020.1 2.1 8                                    Ltr.) at 6-7; Ex. 129 (2021.1.7
- - - - Ltr.) at 2; Ex. 130 (2021.1.21
176
    Ex. 10 (Asquith/Pathak Rpt.) iii! 366-67.
177
    Id . ,i 378.



                                                   46
          Case 1:17-cv-06221-KPF
          Case 1:17-cv-06221-KPF Document
                                 Document 419
                                          415 Filed
                                              Filed 03/29/21
                                                    02/23/21 Page
                                                             Page 53
                                                                  53 of
                                                                     of 57
                                                                        57




who engaged in at least 100 tran sactions for the sam e reason, because this limitation further

eliminates outlier and idiosyncratic records of entities with very few trades .

         Third, tran sactions that ar e not paii of the class, including w holesale-mai·ket General

Collateral transactions and transactions under exclusive contracts, are excluded.178

         Fourth, the proposed class is limited to United States Stock Loan Transactions, defined

as transactions in U. S. Stock conducted with U. S.-based entities of the Prime Broker Defendants.

Professors Asquith and Pathak apply two filters to limit their model to transactions that have a

nexus with U.S . commerce. First, they exclude transactions w here the Prime Broker Defendant's

                                                                                  Second, using -

                                          they limit the damages calculation to transactions involving

stock that is listed on the New York Stock Exchange, NYSE MKT, NASDAQ, Arca, or BATS,

according to the CRSP database. These limitations precisely align with the definition of U. S.

stock loan Transactions in the proposed class definition .

         These limitations preclude any ai-gtiment by Defendants that the class runs afoul of the

tenitorial limitations of the Foreign Trade Antitrnst Improvements Act ("FTAIA"), 15 U. S.C.

§ 6a (baiTing an titrnst claims involving ce1iain "trade or commerce with ... foreign nations").

Because the

                  179
                        the first filter ensures that class dam ages are generally transactions between

Defendants' U. S.-based entities, with domestic counterpaii ies. Such domestic-to-domestic-

counterpaiiy transactions involve wholly domestic commerce that does not implicate the FTAIA.




178
      Id. ,i 370.
179
      See Ex . 13 1 (2020.9.24                 Ltr.) at 1-2; Ex. ~                              Ltr.) at
1-3; Ex . 133 (202 1.1.28         Em ail); Ex. 134 (2020.07.03 -  Ltr.) .


                                                     47
       Case 1:17-cv-06221-KPF Document 415
                                       419 Filed 02/23/21
                                                 03/29/21 Page 54 of 57




       As for any exceptions where the U.S. Defendant entity transacts with a foreign

counterparty, removing transactions other than U.S.-listed stock means that even trades with

foreign entities flow through domestic commerce. See Chan Ah Wah v. HSBC N. Am. Holdings

Inc., 2017 WL 2417854, at *2 (S.D.N.Y. June 5, 2017) (finding pleading would satisfy FTAIA’s

domesticity requirement where alleged antitrust violation was based on transactions that “were

executed on a U.S. exchange or with a U.S. trading desk”); In re Vitamin C Antitrust Litig., 904

F. Supp. 2d 310, 321 (E.D.N.Y. 2012) (collecting cases holding that “payment for a product in

the United States is sufficient to create a domestic effect for FTAIA and antitrust standing

purposes”); In re Static Random Access Memory (SRAM) Antitrust Litig., 2010 WL 5477313, at

*5 (N.D. Cal. Dec. 31, 2010). Finally, qualifying transactions with a foreign Beneficial Owner /

Agent Lender are excluded from the FTAIA’s territorial limits by the statute’s import exclusion.

See Allianz Glob. Inv’rs GmbH v. Bank of Am. Corp., 463 F. Supp. 3d 409, 425 (S.D.N.Y. 2020)

(“[T]ransactions between Plaintiffs operating abroad and Defendants operating domestically fall

within the FTAIA imports exclusion, and such transactions are not barred.”).

                       (c)    Plaintiffs Are Capable Of Calculating Individual Class
                              Members’ Damages

       Once class-wide damages are established at trial using the data produced by Defendants,

computation of individual damages in the claims process will be “simple and mechanical.” Hart

v. Rick’s Cabaret Int’l, Inc., 60 F. Supp. 3d 447, 472 (S.D.N.Y. 2014) (“individual damage

calculations” that are “simple and mechanical” support predominance). Professors Asquith and

Pathak explain it is straightforward to take a class member’s transaction records as input and




                                                48
         Case 1:17-cv-06221-KPF Document 419
                                         415 Filed 03/29/21
                                                   02/23/21 Page 55 of 57




generate a damages estimate for that class member.180 They demonstrate this process by using

trading records from the five named Plaintiffs as examples.181

        B.      Resolving The Dispute As A Class Action Is Superior To Any Alternative

        Class certification is also far superior to any alternative method for adjudicating this case.

See Fed. R. Civ. 23(b)(3). First, as the Supreme Court has recognized, a “core” purpose of class

actions is “to overcome the problem that small recoveries do not provide the incentive for any

individual to bring a solo action.” Amchem Prods., 521 U.S. at 617. That purpose is clearly

served for a case of this scale and complexity, where prosecuting these claims requires many

millions of dollars. Second, while superiority might be lessened based on “the extent of any

independent litigation already begun by class members,” In re Domestic Drywall Antitrust Litig.,

322 F.R.D. 188, 200 (E.D. Pa. 2017), no class members have brought independent litigation

here. Third, as compared to the hypothetical alternative of individual actions by class members,

“class-wide litigation of common issues will reduce litigation costs and promote judicial

efficiency.” Dial Corp., 314 F.R.D. at 121. Fourth, no inherent difficulties undermine the

maintenance of this case as a class action.

        This Court has recognized that “[a]ntitrust violations go to the heart of our economy. Our

economic health and stability as a nation depend on the rule of law and trust in the fairness and

transparency of our marketplace.” Final Approval Hr’g Tr., In re: Credit Default Swaps

Antitrust Litig., 13-MD-2476 (April 15, 2016), Dkt. No. 563. Class actions play a vital role in

private enforcement of these laws. See Hawaii v. Standard Oil Co., 405 U.S. 251, 266 (1972); 6

NEWBERG ON CLASS ACTIONS § 20:1 (5th ed. 2019). Without this action, it is possible that there



180
      Ex. 10 (Asquith/Pathak Rpt.) ¶¶ 541-67.
181
      Id.


                                                 49
        Case 1:17-cv-06221-KPF Document 419
                                        415 Filed 03/29/21
                                                  02/23/21 Page 56 of 57




would be no private challenge to Defendants’ antitrust violations, meaning that Defendants

would effectively escape civil liability for a massive conspiracy to preserve an inefficient market

structure. The need for the private enforcement of the antitrust strongly favors class certification.

III.   THE COURT SHOULD APPOINT QUINN EMANUEL AND COHEN MILSTEIN
       AS CO-LEAD COUNSEL

       Finally, Plaintiffs request the appointment of Quinn Emanuel Urquhart & Sullivan, LLP,

and Cohen Milstein Sellers & Toll PLLC as co-lead class counsel. Rules 23(g)(1)(A) identifies

four factors used to determine lead counsel, namely “the work counsel has done ... [,] counsel’s

experience ... [,] knowledge of the applicable law[, and] resources that counsel will commit.” In

re Air Cargo, 2014 WL 7882100, at *66 (quoting Rule 23(g)). See also Rule 23(g)(1)(B).

       Each of these factors favor appointment of these firms a co-lead counsel for the class.

These top-tier firms bring extensive experience and expertise in antitrust class actions, have

worked extensively investigating and prosecuting this case, and have already committed

substantial resources to the case. Plaintiffs’ counsel have committed tens of thousands of hours

and many millions of dollars investigating, developing, and litigating this matter. As discussed

in the attached firm resumes, both firms have ably served as lead class counsel in many major

antitrust actions in this District and nationwide, recovered billions of dollars in antitrust cases,

and received awards recognizing the quality of our work. They are apt counsel for the class.182

                                          CONCLUSION

       Plaintiffs respectfully request that the Court grant the motion for class certification.




182
     See Exhibits 135-149 and Eisenkraft Dec. Exhibits 152-162. Additional information about
the firms can be found at www.quinnemanuel.com and www.cohenmilstein.com.


                                                  50
      Case 1:17-cv-06221-KPF Document 415
                                      419 Filed 02/23/21
                                                03/29/21 Page 57 of 57




DATED:        February 22, 2020          Respectfully submitted,

COHEN MILSTEIN SELLERS &                 QUINN EMANUEL URQUHART &
 TOLL PLLC                                SULLIVAN, LLP

By: /s/ Michael B. Eisenkraft            By: /s/ Daniel L. Brockett
Michael B. Eisenkraft                    Daniel L. Brockett
Christopher J. Bateman                   Sascha N. Rand
David Fisher (pro hac vice)              Steig D. Olson
88 Pine Street, 14th Floor               Deborah K. Brown
New York, New York 10005                 Daniel P. Mach
Telephone: (212) 838-7797                David LeRay
meisenkraft@cohenmilstein.com            51 Madison Avenue, 22nd Floor
cbateman@cohenmilstein.com               New York, New York 10010
dfisher@cohenmilstein.com                Telephone: (212) 849-7000
                                         danbrockett@quinnemanuel.com
Julie G. Reiser (pro hac vice)           sascharand@quinnemnuel.com
Richard A. Koffman (pro hac vice)        steigolson@quinnemanuel.com
Kit A. Pierson (pro hac vice)            deborahbrown@quinnemanuel.com
Emmy K. Levens (pro hac vice)            danielmach@quinnemanuel.com
Daniel McCuaig (pro hac vice)            davidleray@quinnemanuel.com
Robert W. Cobbs (pro hac vice)
1100 New York Ave NW, Suite 500          Jeremy D. Andersen (pro hac vice)
Washington, DC 20005                     865 South Figueroa Street, 10th Floor
Telephone: (202) 408-4600                Los Angeles, California 90017
jreiser@cohenmilstein.com                Telephone: (213) 443-3000
rkoffman@cohenmilstein.com               jeremyandersen@quinnemanuel.com
kpierson@cohenmilstein.com
elevens@cohenmilstein.com
dmmcuaig@cohenmilstein.com
rcobbs@cohenmilstein.com

SAFIRSTEIN METCALF LLP

Peter Safirstein
1345 Avenue of the Americas, 2nd Floor
New York, New York 10105
Telephone: (212) 201-2845
psafirstein@safirsteinmetcalf.com

Counsel for Torus Capital, LLC
